 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC GARRETT,                                     No. 2:19-cv-0999 AC P
12                         Petitioner,
                                                        ORDER AND FINDINGS AND
13               v.                                     RECOMMENDATIONS
14    RALPH DIAZ,
15                         Respondent.
16

17           On June 6, 2019, petitioner was ordered either to file a completed in forma pauperis

18   affidavit or to pay the required filing fee ($5.00). ECF No. 4. At that time, he was cautioned that

19   failure to do one or the other would result in a recommendation that this action be dismissed. See

20   id. at 1.

21           The thirty-day period has now expired, and petitioner has not responded to the court’s

22   order, nor has he filed either the required filing fee or the required documents.

23           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court assign a District Court

24   Judge to this case.

25           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice.

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, petitioner may file written
                                                        1
 1   objections with the court and serve a copy on all parties. Such a document should be captioned
 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Petitioner is advised that
 3   failure to file objections within the specified time may waive the right to appeal the District
 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 5   DATED: July 29, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
